DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s response filed on 01/05/2021 has been
entered. Claims 45,55 and 58-59 have been amended. Claims 47 and 57 have been canceled. No New Claim has been added. Claims 45-46,48-55 and 58-59 are still pending in this application, with claims 45,55 and 58-59 being independent.

Response to Arguments
1.	Applicant's arguments filed on 01/05/2022 on page 8
of applicant's remark regarding Claim 45, the applicant
argues that Zisimopoulos does not disclose determining UL-AMBR for each control unit.
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Zisimopoulos discloses that the NodeB receives AMBR value from the core network element (Zisimopoulos Para[0007,0010]). This indicates that 
The applicant’s arguments have been fully considered but they are not persuasive.
2.	Applicant's arguments filed on 01/05/2022 on page 8
of applicant's remark regarding Claim 45, the applicant
argues that Zisimopoulos does not disclose signaling the UL-AMBR values to the respective control units. 
Examiner respectfully disagrees with the Applicant's
arguments for the following reasons: The examiner has relied on Chen (Fig.6 Para[0092-93]) for signaling the AMBR values to the respective control units, thus the argument for Zisimopoulos is rendered moot. Zisimopoulos discloses AMBR-1 and AMBR-2 values for each PDN is communicated to the NodeB means that the values are determined during the bearer establishment and communicated to the NodeB (Zisimopoulos Para[0080,0100])
The applicant’s arguments have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 





/SUDESH M PATIDAR/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415